Pee Ctjeiam.
Defendants, residents of Hudson county, moved to change the venue from Essex county where the plaintiff, a foreign corporation, maintains its principal office in this state, to Hudson county where not only the defendants reside but the cause of action arose. The motion should be granted. Delaware, Lackawanna and Western Railroad Co. v. North Jersey *374and P. M. Ice Co., 65 N. J. L. 524; 47 Atl. Rep. 471; Starke Advertising Agency v. Adams, 74 N. J. L. 143; 64 Atl. Rep. 990.
The attorneys for the plaintiff Sled no brief.